28 A.3d 1240 (2011)
208 N.J. 349
In the Matter of Michele M. SIMMSPARRIS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-149 September Term 2010, 068879
Supreme Court of New Jersey.
October 13, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-065, recommending on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that MICHELE M. SIMMSPARRIS of TEANECK, who was admitted to the bar of this State in 2000, and who has been temporarily suspended from the practice of law since May 5, 2010, should be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.15(a) (failure to safeguard funds-knowing misappropriation of trust funds), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And MICHELE M. SIMMSPARRIS having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MICHELE M. SIMMSPARRIS be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that MICHELE M. SIMMSPARRIS be and hereby is permanently restrained and enjoined from practicing law; and it is further
*1241 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.